Citation Nr: 1733032	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  13-28 499A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an eye disorder, to include glaucoma, including as secondary to the service-connected diabetes mellitus type II.


ATTORNEY FOR THE BOARD

Elizabeth Jamison, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force from August 1956 to September 1960 and from February 1961 to February 1977.

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue on appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

While the Board regrets the delay, additional development is necessary prior to the adjudication of the Veteran's claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016). 

In December 2015, the Board remanded the Veteran's claim of entitlement to service connection for glaucoma for further development.  The RO scheduled an examination and obtained a February 2016 opinion.  However, the opinion did not substantially comply with the Board's instructions.  

The matter was subsequently remanded in November 2016 and an addendum opinion was obtained later that month.  However, the opinion regarding the Veteran's eye disorder is incomplete, because the VA examiner was directed to also tailor the substance of the opinion to address the issue of aggravation on a secondary basis, i.e., whether the Veteran's eye disorder, to include glaucoma or decreased visual acuity, was aggravated by his service-connected diabetes mellitus type.  For this reason, the February 2016 VA opinion report needs further medical guidance from a VA professional regarding the matter of aggravation.  See Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310.  Clarification of the opinion is necessary prior to a decision on the merits of the glaucoma claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward the entire claims file to a medical professional of appropriate expertise for the purpose of obtaining an addendum opinion.  A new examination is not required, unless it is deemed necessary by the examiner.

After reviewing the record, and/or performing any examination and/or testing of the Veteran deemed warranted, the medical professional is asked to address the following for each of the eye disorder diagnosed by the VA examiner in February 2016:

Is it at least as likely as not (50 percent or greater probability) that any diagnosed eye disorder, to include glaucoma, has permanently progressed at an abnormally high rate due to or as the result of the Veteran's service-connected diabetes mellitus?

The examiner must provide a complete rationale for any opinion expressed that is based on the examiner's clinical experience, medical expertise, and established medical principles.  The medical professional should discuss the particulars of this Veteran's medical history and the relevant medical sciences that apply to this case, which may reasonably make clear the medical guidance in the study of this case.

2. After completing the above, and any other development deemed necessary, re-adjudicate, based on the entirety of the evidence, the issue of entitlement to service connection for an eye disorder, to include glaucoma, including as secondary to the service-connected diabetes mellitus type II.  If the benefit sought on appeal is not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DEBORAH SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




